Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114, A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Response to Amendment
This Office action has been issued in response to amendment filed on 10/04/2021.
Claims 1-19 and 21 are pending. Applicants' arguments have been carefully and respectfully considered.

Response to Arguments
Applicant arguments were fully considered and are mood in view of the new ground of rejection. Also please refer to 892 reciting art that also overcome the amendment (i.e Mi et al (Fig. 2, 10A and Abstract and column 9, lines 3-32)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No 9026559.Although the claims at issue are not identical, they are not patentably distinct from each other.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The specification is silent about a device; Therefore the device is interpreted as a server according to paragraph [0019] of the instant specification..  Paragraphs [0031] and [0067] of this instant published specification, has provided evidence that the claimed device/server is a software per se, wherein a series of modules are to be executed. The claims do not define structural and functional descriptive material used in interrelationship between the computer software and the hardware like a memory or processor.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention 

Claims 1 and 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sen et al (hereinafter Sen) US Publication No 20070220320 in view of Coates et al (hereinafter Coates) US Patent No 7428540.

As per claim 1, Sen teaches:
A method comprising: 
sending a storage query to a plurality of storage nodes of a data storage system, the storage   
query including a data  of a data  and an inquiry as to which of the storage nodes can store the data ; 
(Fig. 1C and paragraphs [0020], [0043] and [0049]-[0051], wherein the process of identifying to service the data is the storage query)
receiving, in response to the storage query, a plurality of responses from a subset of storage nodes included in the plurality of storage nodes and that have at least a predetermined minimum amount of free storage space, the responses including information about each of the storage nodes included in the subset;
(Fig. 1C and paragraphs [0020], [0043] and [0049]-[0051], wherein storage nodes with appropriate and available storage volume space (fee storage space) are identified)
 selecting, based on the information included in the responses, multiple storage nodes included in the subset; 
(Fig. 1C and paragraphs [0020], [0043] and [0049]-[0051])
and sending the data and the data to the selected storage nodes for storage by the selected storage nodes. (Fig. 1C and paragraphs [0020], [0043] and [0049]-[0051])

query including a data identifier of data  and an inquiry as to which of the storage nodes can store the data; 
(Fig. 6 and column 9, lines 1-24 and column 10, lines 47-67 and column 11, lines 32-60)
 	the information including an indication as to whether any of the storage nodes included in the subset is already storing data having the data identifier included in the storage query that includes an inquiry as to which of the storage nodes can store the data;
(Fig. 4, 8 and Abstract and column 8, lines 53-67 and column 9, lines 1-24 and column 10, lines 55-67 and column 11, lines 32-60, wherein the selecting storage device is based storage device available storage capacity in order to store the target file)
selecting, based on the information included in the responses, multiple storage nodes included in the subset; 
(Fig. 4 and Abstract and column 8, lines 53-67 and column 9, lines 1-24 and column 10, lines 55-67  and column and column 11, lines 32-60)
and sending the data and the data identifier to the selected storage nodes for storage by the selected storage nodes.
(Fig. 4 and Abstract and column 8, lines 53-67 and column 9, lines 1-24 and column 10, lines 55-67 and column 11, lines 32-60)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Coates by incorporating the teaching of Coates into the method of Sen. One having ordinary skill in the art would have found it motivated to use the content management of Coates into the system of Sen for the purpose of managing specific data.




As per claim 5, Sen and Coates teach: 	The method of claim 1, wherein the data is computer-readable data. (Paragraphs [0008], [0018]-[0019])(Sen) 

As per claim 6, Sen and Coates teach: 	The method of claim 1, wherein the information comprises geographic data that identifies a geographic position of each of the storage nodes included in the subset. (Paragraphs [0008], [0018], [0029] and [0049])(Sen)

As per claim 7, Sen and Coates teach: 	The method of claim 6, wherein the selecting of the multiple storage nodes comprises selecting storage nodes that have a minimum geographic diversity based on the geographic data for inclusion in the multiple storage nodes. (Paragraphs [0008], [0018], [0029] and [0049], wherein the geographical proximity is the geographic diversity)(Sen)

As per claim 8, Sen and Coates teach: 	The method of claim 1, wherein the information comprises information representative of at least one of free storage space, system age, and current load for each of the storage nodes included in the subset. 
(Fig. 1C and paragraphs [0020], [0043] and [0049]-[0051], wherein storage nodes with appropriate and available storage volume space (fee storage space) are identified)(Sen)
As per claim 9, Sen and Coates teach: 	The method of claim 1, wherein the multiple storage nodes comprises at least three storage nodes. 
(Paragraph [0049])(Sen)

As per claim 10, Sen and Coates teach:
 	sending of the storage query comprises sending a multicast storage query to a multicast address. 
(Column 10, lines 47-67 and column 20, lines 7-21)(Coates)

Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sen and Coates in view of Robert Cochran (hereinafter Cochran) US Publication No 20050198032.

As per claim 2, Sen and Coates do not explicitly teach receiving acknowledgement information from each storage node included in the selected storage nodes that successfully carries out a write operation with respect to the data, however in analogous art of data management, Cochran teaches:
receiving acknowledgement information from each storage node included in the selected storage nodes that successfully carries out a write operation with respect to the data ; 
(Abstract and paragraphs [0052], [0056], [0061], [0063] and [0073]-[0074])
and sending, to the selected storage nodes and based on the received acknowledgement information, a list identifying a storage node included in the selected storage nodes and that did not successfully carry out the write operation with respect to the data. (Abstract and paragraphs [0052], [0056], [0061], [0063] and [0073]-[0074])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Coates and Cochran by incorporating the teaching of Cochran into the method of Sen and Coates. One having ordinary skill in the art would have found it motivated to use 

As per claim 3, Sen and Coates and Cochran teach:The method of claim 2, wherein the list is configured to cause a particular storage node in the selected storage nodes to initiate a data replication procedure for the data. 
(Paragraphs [0005], [0053], [0056] and [0065])(Cochran)
As per claim 4, Sen and Coates and Cochran teach:The method of claim 3, further comprising the particular storage node performing the data replication procedure for the data by: 
sending an additional storage query to the plurality of storage nodes requesting identification of data storage nodes that store the data; 
(Fig. 4 and Abstract and column 8, lines 53-67 and column 9, lines 1-24 and column 11, lines 32-60)(Coates)
receiving one or more responses to the additional storage query from one or more other storage nodes included in the plurality of storage nodes and that store the data; 
(Fig. 4 and Abstract and column 8, lines 53-67 and column 9, lines 1-24 and column 11, lines 32-60)(Coates)
and selecting a storage node in the plurality of storage nodes and that does not already store the data to store an additional copy of the data. 
(Paragraphs [0005], [0053], [0056] and [0065], wherein write failure incorporate data not stored at storage node)( Cochran)

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sen and Coates in view of Robert Morris (hereinafter Morris) US Publication No 20100010975.
As per claim 11, Sen and Coates do not explicitly teach receiving of the plurality of responses comprises receiving a unicast transmission from each storage node included in the subset of storage nodes, however in analogous art of content management, Morris teaches: 	receiving of the plurality of responses comprises receiving a unicast transmission from each storage node included in the subset of storage nodes. (Paragraphs [0025], [0081] and [0083])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Coates and Morris by incorporating the teaching of Morris into the method of Sen and Coates. One having ordinary skill in the art would have found it motivated to use the content management of Morris into the system of Sen and Coates for the purpose of identifying storage nodes matching target criteria.

Claims 12-14 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sen and Coates in view of Ransil et al (hereinafter Ransil) US Patent No 7685109.

As per claim 12, Sen and Coates do not explicitly teach and the sending of the data and the data identifier are performed by an application programming interface (API), however in analogous art of content management, Ransil teaches:sending of the storage query, the receiving of the plurality of responses, the selecting of the multiple storage nodes, and the sending of the data and the data identifier are performed by an application programming interface (API). 
(Column 24, lines 44-59 and Column 25, lines 28-32 and column 39, lines 31-38)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Coates and Ransil by incorporating the teaching of Ransil into the 
As per claim 13, Sen and Coates and Ransil teach: 	The method of claim 12, wherein the API is executed by a device configured to communicate with the data storage system by way of a network.
(Column 24, lines 44-59 and Column 25, lines 28-32 and column 39, lines 31-38)( Ransil)
 As per claim 14, Sen and Coates and Ransil teach: 	The method of claim 12, wherein the API is executed by a storage node included in the data storage system. 
(Column 24, lines 44-59 and Column 25, lines 28-32 and column 39, lines 31-38)( Ransil)

As per claim 15, Sen teaches:A device configured to execute an application programming interface (API) to: 
send a storage query to a plurality of storage nodes of a data storage system, the storage query including a data  of a data and an inquiry as to which of the storage nodes can store the data ; 
(Fig. 1C and paragraphs [0020], [0043] and [0049]-[0051], wherein the process of identifying to service the data is the storage query)
 	receive, in response to the storage query, a plurality of responses from a subset of storage nodes included in the plurality of storage nodes and that have at least a predetermined minimum amount of free storage space, the responses including information about each of the storage nodes included in the subset; 

 	select, based on the information included in the responses, multiple storage nodes included in the subset; 
(Fig. 1C and paragraphs [0020], [0043] and [0049]-[0051])
and send the data and the data to the selected storage nodes for storage by the selected storage nodes. (Fig. 1C and paragraphs [0020], [0043] and [0049]-[0051])
Sen does not explicitly teach query including a data identifier of a data and an inquiry as to which of the storage nodes can store the data, however in analogous art of data management, Coates teaches:
query including a data identifier of a data and an inquiry as to which of the storage nodes can store the data; 
(Fig. 6 and column 9, lines 1-24 and column 10, lines 47-67 and column 11, lines 32-60)
the information including an indication as to whether any of the storage nodes included in the subset is already storing data having the data identifier  included in the storage query that includes an inquiry as to which of the storage nodes can store the data;
(Fig. 4, 8 and Abstract and column 8, lines 53-67 and column 9, lines 1-24 and column 10, lines 55-67 and column 11, lines 32-60, wherein the selecting storage device is based storage device available storage capacity in order to store the target file)
select, based on the information included in the responses, multiple storage nodes included in the subset; and send the data and the data identifier to the selected storage nodes for storage by the selected storage nodes.
(Fig. 4 and Abstract and column 8, lines 53-67 and column 9, lines 1-24 and column 10, lines 55-67 and column 11, lines 32-60)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Coates by incorporating the teaching of Coates into the method of Sen. One having ordinary skill in the art would have found it motivated to use the content management of Coates into the system of Sen for the purpose of managing specific data.
Sen and Coates do not explicitly teach execute an application programming interface (API) to query to a plurality of storage nodes of a data storage system, however in analogous art of content management, Ransil teaches: 	execute an application programming interface (API) to query to a plurality of storage nodes of a data storage system 
(Column 24, lines 44-59 and Column 25, lines 28-32 and column 39, lines 31-38)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Coates and Ransil by incorporating the teaching of Ransil into the method of Sen and Coates. One having ordinary skill in the art would have found it motivated to use the content management of Ransil into the system of Sen and Coates for the purpose of leveraging date service to search data.

As per claim 16, Sen and Coates and Ransil teach: 	The device of claim 15, wherein the  server configured to communicate with the data storage system by way of a network.
(Column 24, lines 44-59 and Column 25, lines 28-32 and column 39, lines 31-38)( Ransil)
 As per claim 17, Sen and Coates and Ransil teach: The server of claim 15, wherein the device is implemented by a storage node within the data storage system. (Paragraphs [0008], [0018], [0029] and [0049])(Sen)

Claims 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sen and Coates and Ransil in view of Robert Cochran (hereinafter Cochran) US Publication No 20050198032.

As per claim 18, Sen and Coates and Ransil do not explicitly teach receiving acknowledgement information from each storage node included in the selected storage nodes that successfully carries out a write operation with respect to the data, however in analogous art of data management, Cochran teaches:
receive acknowledgement information from each storage node included in the selected storage nodes that successfully carries out a write operation with respect to the data; 
 (Abstract and paragraphs [0052], [0056], [0061], [0063] and [0073]-[0074])
and send, to the selected storage nodes and based on the received acknowledgement information, a list identifying any storage node that did not successfully carry out the write operation with respect to the data.(Abstract and paragraphs [0052], [0056], [0061], [0063] and [0073]-[0074])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Coates and Cochran by incorporating the teaching of Cochran into the method of Sen and Coates. One having ordinary skill in the art would have found it motivated to use the content management of Cochran into the system of Sen and Coates for the purpose of ensuring data consistency/integrity.

As per claim 19, Sen and Coates and Ransil and Cochran teach: 	The device of claim 18, wherein the list is configured to cause at least one of the selected storage nodes to initiate a data replication procedure for the data. (Paragraphs [0005], [0053], [0056] and [0065])(Cochran)

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sen and Coates in view of Takayoshi Iitsuka (hereinafter Iitsuka) US Publication No 20060236055.

As per claim 21, Sen and Coates do not explicitly teach wherein the information further comprises information representative of a system age for each of the storage nodes included in the subset, however in analogous art of content management, Iitsuka teaches:
information further comprises information representative of a system age for each of the storage nodes included in the subset.

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Sen and Coates and Iitsuka by incorporating the teaching of Iitsuka into the method of Sen and Coates. One having ordinary skill in the art would have found it motivated to use the content management of Iitsuka into the system of Sen and Coates for the purpose of improving data lifespan storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner, Aleksandr can be reached at 5712702760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA)  or 571-272-1000.
/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        10/20/2021